DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 and 21-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uzoh et al. (U.S. Publication No. 2019/0319007).
Regarding claim 1, Uzoh teaches a method comprising:
forming a first package component (see Fig. 3) comprising:
forming a first plurality of openings (not specifically shown, but see Fig. 3A, openings at pad 110) in a first dielectric layer (dielectric 106); 
depositing a first metallic material (Fig. pad 110) into the first plurality of openings (Fig. 3A);
performing a planarization process (see paragraphs [0031]-[0032]) on the first metallic material and the first dielectric layer to form a first plurality of metal pads in the first dielectric layer (see paragraphs [0031]-[0032], Fig. 3); and
selectively depositing a second metallic material (Fig. 3C, capping layer 114) on the first plurality of metal pads to form a first plurality of bond pads (Fig. 3C), wherein the first plurality of bond pads comprise the first plurality of metal pads and corresponding parts of the second metallic material (see Fig. 3C); and
bonding the first package component to a second package component (Fig. 3E, first and second components 102/102), wherein the first plurality of bond pads are bonded to the second package component (see Fig. 3E).

Regarding claim 2, Uzoh teaches the method of claim 1, wherein the second package component comprises:
a second dielectric layer (Fig. 3E, second dielectric 106), wherein the first dielectric layer is bonded to the second dielectric layer (see paragraph [0053]); and
a second plurality of bond pads (110/114/116) in the second dielectric layer, wherein the second plurality of bond pads are bonded to the first plurality of bond pads (Fig. 3).

Regarding claim 3, Uzoh teaches the method of claim 2, wherein both of the first plurality of metal pads and the second metallic material in the first plurality of bond pads are in contact with the second plurality of bond pads (see Fig. 3, intermetallic compound 202 formed).

Regarding claim 4, Uzoh teaches the method of claim 1, wherein in the depositing the first metallic material, the first metallic material is not deposited on exposed surfaces of the first dielectric layer (see Fig. 3C, paragraph [0040], selective deposition).

Regarding claim 5, Uzoh teaches the method of claim 1, but does not teach wherein the selectively depositing the second metallic material comprises:
depositing a first sub layer (layer 114) comprising a first metal (paragraph [0038]); and
depositing a second sub layer (layer 116) over the first sub layer, wherein the second sub layer comprises a second metal different from the first metal (paragraph [0042]).

Regarding claim 6, Uzoh teaches the method of claim 1 further comprising forming the second package component comprising:
forming a second plurality of openings in a second dielectric layer (see Fig. 3A, paragraph [0030]);
depositing a third metallic material (110) into the second plurality of openings (see Fig. 3E, both wafers are the same general form)
performing an additional planarization process on the third metallic material and the second dielectric layer (see paragraph [0031]-[0032])) to form a second plurality of metal pads in the second dielectric layer (Fig. 3E);
and selectively depositing a fourth metallic material (capping layer 114) on the second plurality of metal pads to form a second plurality of bond pads (Fig. 3E), wherein the first plurality of bond pads are bonded to the second plurality of bond pads (Fig. 3E).

Regarding claim 7, Uzoh teaches the method of claim 1, wherein in the bonding, the second metallic material is at least partially molten (see paragraph [0036]-[0037], fusing of intermetallic compound).

Regarding claim 8, Uzoh teaches the method of claim 1, wherein in the bonding, the second metallic material forms an alloy with a material of a second plurality of bond pads in the second package component (see paragraph [0036]-[0037], alloy 202).

Regarding claim 9, Uzoh teaches the method of claim 8, wherein the second metallic material has a first melting point lower than a second melting molting point of the material of the second plurality of bond pads (see paragraph [0037]).

Regarding claim 10, Uzoh teaches the method of claim 1, wherein the selectively depositing the second metallic material comprises a plating process (see paragraph [0043]).

Regarding claim 11, Uzoh teaches the method of claim 1, wherein the bonding is performed with a temperature of the first package component and the second package component being lower than about 200 C, with the second metallic material being molten in the bonding (see paragraph [0045]-[0046]).

Regarding claim 21, Uzoh teaches a method comprising:
forming a first package component comprising:
depositing a first dielectric layer (dielectric 106, Fig. 3A);
forming a first metal pad (pad 110) in the first dielectric layer, wherein the first metal pad comprises a first metallic material (paragraph [0030]); and
after the first metal pad is formed, depositing a fill-in metal layer (layer 114) extending into a recess of the first metal pad (see Fig. 3C), wherein the fill-in metal layer comprises a second metallic material different from the first metallic material (see paragraph [0037]).

Regarding claim 22, Uzoh teaches the method of claim 21 further comprising bonding a second package component to the first package component, wherein the second package component comprises:
a second dielectric layer (Fig. 3E, second wafer bonded has dielectric 106) bonded to the first dielectric layer (paragraph [0053]); and
a second metal pad (110) in the second dielectric layer and bonded to the first metal pad, wherein after the bonding, the fill-in metal layer further extends into the second metal pad (see Fig. 3A-E).

Regarding claim 23, Uzoh teaches the method of claim 22, wherein the first metallic material has a first melting point, and the second metallic material has a second melting point lower than the first melting point (paragraph [0037]), and wherein the bonding is performed using a temperature lower than the first melting point and higher than the second melting point (see paragraph [0037]).

Regarding claim 24, Uzoh teaches the method of claim 23, wherein the second melting point is lower than about 200 C (paragraph [0046]).

Regarding claim 25, Uzoh teaches the method of claim 21 further comprising depositing a diffusion barrier on the first metal pad, wherein the fill-in metal layer is deposited on the diffusion barrier (Fig. 4, diffusion barrier 402)).

Regarding claim 26, Uzoh teaches a method comprising:
forming a first package component comprising:
forming a first dielectric layer (Fig. 3, 106);
forming a first metal pad (110) in the first dielectric layer, wherein the first metal pad comprises a first metallic material (see paragraph [0030]); and
depositing a first fill-in metal layer (114) on the first metal pad;
forming a second package component comprising:
forming a second dielectric layer (106, Fig. 3E);
forming a second metal pad (110) in the second dielectric layer, wherein the second metal pad comprises a second metallic material (paragraph [0030]); and
depositing a second fill-in metal layer (114) on the second metal pad; and
bonding the first package component to the second package component (Fig. 3E), wherein the first fill-in metal layer and the second fill-in metal layer inter-diffuse into each other to an alloy layer (alloy layer 202), and wherein the alloy layer extends into the first metal pad (see paragraph [0051]).

Regarding claim 27, Uzoh teaches the method of claim 26, wherein the first metal pad has a dishing recess (paragraph [0016]), and the first fill-in metal layer partially fills the dishing recess (see Fig. 3).

Regarding claim 28, Uzoh teaches the method of claim 26, wherein the first metal pad is physically bonded to the second metal pad (Fig. 3E).

Regarding claim 29, Uzoh teaches the method of claim 26, wherein the first metal pad is physically separated from the second metal pad by the metal layer (see Fig. 3E).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN GARRETT CLINTON whose telephone number is (571)270-0525. The examiner can normally be reached Monday-Friday at 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EVAN G CLINTON/Examiner, Art Unit 2816    

/SELIM U AHMED/Primary Examiner, Art Unit 2896